Citation Nr: 9921006	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  95-23 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1981 to May 1984 
and from July 1986 to July 1989.  This appeal arises from an 
April 1994 rating decision of the Roanoke, Virginia, regional 
office (RO) which denied service connection for a nervous 
condition.  The matter was Remanded by the undersigned in October 
1996 for the purpose of obtaining additional factual and medical 
evidence, and it has been returned to the Board of Veterans' 
Appeals (Board) for appellate review.


FINDINGS OF FACT

1.  Service medical records show that the veteran received 
psychiatric treatment/counseling, but that he was not diagnosed 
as having any psychiatric disorder at that time.

2.  The veteran has been variously diagnosed as having recurrent 
depression, paranoid schizophrenia, obsessive compulsive 
disorder, and post-traumatic stress disorder (PTSD).

3.  There is no competent medical evidence linking the claimant's 
current psychiatric disorders with his active military service.

4.  The veteran's claim for service connection for an acquired 
psychiatric disorder is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for an acquired 
psychiatric disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

For his first period of service, the veteran's enlistment 
examination report indicated that his psychiatric condition was 
normal.  In December 1982, the veteran was transferred from the 
Gorgas Army Hospital in Panama to Walter Reed Army Hospital for a 
psychiatric evaluation.  A narrative summary from the Walter Reed 
Army Hospital indicated that the veteran had sought counseling in 
Panama after he had become physically aggressive with people at 
work and his wife and children.  He was noted to have had a 
longstanding history of violent behavior towards other with 
outbursts becoming focused on his wife and two stepchildren.  It 
was also reported that the veteran complained of recurrent 
nightmares of being killed and, since July 1982, being obsessed 
with the idea that someone was out to get him.  Two nights before 
his admission to Gorgas, he stated he heard a voice calling to 
him from beneath his bed.  A mental status examination from 
Gorgas was noted to have showed the veteran to be hostile, 
menacing and clearly paranoid with poorly formed delusions.  In 
spite of the foregoing, the veteran denied any history of child 
abuse, recurrent nightmares, or auditory hallucinations at the 
time of his transfer to Walter Reed.

On mental status examination, the veteran was alert and oriented 
in all spheres, jolly, smiling, and "just happy to be back in 
the United States."  His speech was fluid with a melodious tone.  
His mood was happy and his affect appropriate.  He displayed no 
signs of being hostile.  The veteran's thought content was 
largely concerned with "how ridiculous the situation was," and 
that the doctor at Gorgas Army Hospital was a liar.  He denied 
being in fear for his life.  He also denied any history of 
hallucinations or delusions.  The diagnosis was mixed personality 
traits including narcissistic, anti-social, and paranoid 
qualities.  The examiner stated that these mixed personality 
traits were not severe enough to be termed a personality disorder 
at that time.  The examiner further opined that the veteran 
showed no evidence of severe psychopathology, and that he had no 
diagnosis for which a Medical Board should be instituted.  There 
are no other records pertaining to complaints, treatment, or 
diagnosis of a psychiatric problem for the remainder of his first 
period of service.

The report of the veteran's enlistment examination for his second 
period of service indicated that his psychiatric condition was 
normal.  In this regard, a stamp on the above referenced December 
1982 psychiatric report indicated that the report had been 
reviewed and considered in determining veteran's physical 
profile.  Service medical records covering the veteran's second 
period of active service contain no references to psychiatric 
complaints or treatment.  The veteran waived his right to undergo 
a separation examination.

In February 1994, the veteran filed a claim for service 
connection for a nervous condition.  

By a rating action dated in April 1994, service connection for a 
nervous condition was denied.  The RO found that there was no 
evidence showing current treatment for a psychiatric disorder.  
Further, the RO determined the veteran's inservice complaints of 
paranoia were shown to have been the result of a temporary 
condition.

A March 1994 discharge summary from the Hampton VA Medical Center 
(VAMC) shows that the veteran was admitted due to complaints of 
depression and uncontrollable aggression.  His inservice history 
of psychiatric hospitalization was referenced.  He was further 
noted to have had numerous hospitalizations post-service that 
included a hospitalization in February 1994 in the Eastern State 
Hospital.  The examiner also observed that the veteran had 
sustained some head trauma as a result of a 1993 automobile 
accident.  Following a mental status examination, the veteran was 
diagnosed as having an obsessive-compulsive disorder; impulse 
control disorder, not otherwise specified; and a depressive 
disorder, not otherwise specified.

Service connection for a nervous condition was denied in May 
1994.  The RO held that there was no medical evidence 
establishing a relationship between the veteran's current 
psychiatric problems and his military service.  In this regard, 
the RO found that nearly five (5) years had elapsed between the 
veteran's discharge from service and his first diagnosis of a 
psychiatric disorder.

In a statement received in June 1995, the veteran argued that the 
evidence contained in his service medical records had not been 
properly considered.  He maintained there were numerous 
situations in service where he had problems controlling his 
aggressive behavior.  He stated he was able to "talk" his way 
out of trouble.  He said he received counseling through the 
Gorgas Army Hospital prior to being transferred to Walter Reed.

The matter was Remanded by the Board in October 1996.  Noting 
that the veteran had given a history of psychiatric treatment at 
Gorgas Army Hospital prior to being transferred to Walter Reed 
Army Hospital, the RO was instructed to obtain the veteran's 
medical records from Gorgas Army Hospital.  The RO was also told 
that it needed to inform the veteran that, in order to complete 
his application for benefits, he could submit records of any 
post-service psychiatric treatment.

In a letter mailed in January 1997, the RO advised the veteran 
that he could submit medical records of any post-service 
treatment.  He was also asked to submit the names and addresses 
of any medical care professional who had treated him for a 
psychiatric disorder since his discharge from service.  He was 
specifically asked to indicate whether he had received any VA 
treatment.

In April 1997, additional service medical records were received 
from the National Personnel Records Center (NPRC).  Those records 
pertained to the veteran's inservice immunization history.  There 
were no references to his psychiatric condition.

Medical reports from Eastern State Hospital dated in February 
1994, Riverside Regional Medical Center dated in October 1992, 
and the Hampton VAMC dated in January 1995 were associated with 
the claims folder.  Those reports document admissions and 
treatment for psychiatric problems.  During those 
hospitalizations, the veteran was variously diagnosed as having a 
depressive disorder, dysthymia, narcissistic and explosive 
personality traits, and probable chronic schizophrenia.  His 
history of inservice psychiatric treatment was referenced.  
Notably, the veteran reported that he had received prolonged 
(over one (1) year) inpatient care in Panama prior to being sent 
to Walter Reed Army Hospital in the early 1980s.  He also 
indicated that he participated in a substance abuse program in 
1988.  

In a letter dated in September 1997, the RO advised the veteran 
that he needed to submit medical evidence that documented 
treatment of his psychiatric disorder within one year of his 
discharge from the military.  Again, he was requested to provide 
the names and addresses of any medical care provider who had 
treated him for a psychiatric disorder since 1989.  He was also 
asked whether his reported treatment for substance abuse in 1988 
occurred in a civilian facility.

The veteran responded to the above referenced letter in October 
1997.  He asserted that he was not seeking service connection on 
a presumptive basis.  He argued the evidence of record clearly 
established that his psychiatric disorder had its onset during 
his military service.  He indicated that he could not recall 
receiving treatment for substance abuse in 1988.  In that regard, 
the veteran stated that he had "never" undergone treatment for 
substance abuse.  He also said that he had had no success in 
obtaining his medical records from Gorgas Army Hospital.

In October 1997, the NPRC reported that it had performed a search 
for the veteran's clinical records at Gorgas Army Hospital from 
November to December 1982.  The search was said to have produced 
no record for the veteran.

Medical records from the Hampton VAMC dated from January 1994 to 
August 1997 show that the veteran received evaluations and 
treatment for, but not limited to, polyarthralgia, 
gastrointestinal complaints, and a psychiatric disorder.  Those 
records show that the veteran's psychiatric disorder had been 
variously diagnosed as recurrent depression, paranoid 
schizophrenia, obsessive compulsive disorder, and PTSD.  While 
his inservice history of psychiatric treatment was periodically 
noted, there were no findings that related any of the veteran's 
diagnosed psychiatric disorders to his military service.

In December 1997, the veteran was afforded a VA psychiatric 
examination.  He complained of constant irritability, recurrent 
nightmares, and trouble with concentrating.  He endorsed auditory 
and visual hallucinations.  He denied overt paranoia.  The 
veteran stated that he left home when he was 13 years old because 
he was severely beaten.  He said he went to DC and fought and 
stole in order to survive.  He was noted to have been 
hospitalized inservice for an impulse control disorder, obsessive 
compulsive disorder, and a dissociative disorder.  The diagnoses 
were PTSD, related to childhood trauma; possible paranoid 
schizophrenia; and an antisocial personality.

Service connection for an acquired psychiatric disorder was 
denied in April 1999.  The RO held that the medical evidence of 
record failed to document treatment for or diagnosis of an 
acquired psychiatric disorder in service or within one (1) year 
of the veteran's discharge from the military.  Moreover, the RO 
found there was no evidence showing a link between the veteran 
inservice "incident" in 1982 and any acquired psychiatric 
disorder diagnosed after service.  A supplemental statement of 
the case was sent to the veteran in April 1999.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
by service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  Where a veteran served 90 days or more during peacetime 
service after December 31, 1946, and psychosis becomes manifest 
to a degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. § 3.307, 3.309 
(1998).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (1998).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Secretary shall 
assist such a claimant in developing the facts pertaining to the 
claim.  38 U.S.C.A. § 5107(a).  The issue before the Board is 
whether the appellant has presented evidence of a well-grounded 
claim.  If not, the appeal must fail, because the Board has no 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  However, to be well 
grounded, a claim need not be conclusive but must be accompanied 
by evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be accepted 
as true for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of the 
person making the assertion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  When the question 
involved does not lie within the range of common experience or 
common knowledge, but requires special experience or special 
knowledge, then the opinions of witnesses skilled in that 
particular science to which the question relates are required.  
Questions of medical diagnosis or causation require such 
expertise.  A claimant would not meet this burden merely by 
presenting lay testimony, because lay persons are not competent 
to offer medical opinions.  Id.  at 495.  

A claim for service connection requires three elements to be well 
grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and a 
nexus between the in service injury or disease and the current 
disability (medical evidence).  The third element may be 
established by the use of statutory presumptions.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates to a 
condition as to which under case law of the U.S. Court of Appeals 
for Veterans Claims (Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition is 
noted during service or during an applicable presumptive period, 
and if competent evidence, either medical or lay, depending on 
the circumstances, relates the present condition to that 
symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) (1998).

In the instant case, there is no medical evidence to establish a 
causal link between the veteran's current psychiatric disorder 
and military service.  The veteran has not offered any medical 
opinion that attributes his diagnosed recurrent depression, 
paranoid schizophrenia, obsessive compulsive disorder, and/or 
PTSD to his military service.  The veteran's opinion that there 
is an etiological relationship between his inservice psychiatric 
problems and his current acquired psychiatric disorder does not 
meet this standard.  Questions of medical diagnosis or causation 
require the expertise of a medical professional.  See Espiritu.  
The Board acknowledges that the veteran received inservice 
psychiatric treatment in 1982.  However, he was not diagnosed as 
having an acquired psychiatric disorder.  The December 1982 
discharge specifically indicated that the veteran was diagnosed 
as having mixed personality traits including narcissistic, anti-
social, and paranoid qualities, and that there was no evidence of 
severe psychopathology or a diagnosis for which a Medical Board 
could be instituted.  There is also no evidence of complaints or 
treatment of a psychiatric disorder for the remainder of the 
veteran's first period of service or his entire second period of 
service.  In sum, the presence of a chronic psychiatric 
disability during active service was not shown.

Nevertheless, as previously referenced, a claimant may still 
obtain the benefit of § 3.303(b) by providing evidence of 
continuity of symptomatology.  Evidence of continuity is 
determined by symptoms not treatment.  However, in determining 
the merits of a claim, the lack of evidence of treatment may bear 
on the credibility of the evidence of continuity.  The Board 
notes that there is no evidence that the veteran suffered from 
the symptoms of any type of acquired psychiatric disorder between 
1982 and 1994.  Equally important, since a lay person is not 
competent to render an opinion pertaining to the diagnosis of a 
psychiatric disorder, medical evidence is required to demonstrate 
a relationship between any present psychiatric disorder and any 
symptoms post-service.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993); Layno v. Brown, 6 Vet. App. 465 (1994).  No such medical 
evidence has been submitted in this case.  Based on the above, 
the Board concludes that the veteran has not submitted a well-
grounded claim, and his claim for service connection for an 
acquired psychiatric disorder must be denied.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

